     Case 5:18-cv-01125-SP Document 120 Filed 11/26/19 Page 1 of 3 Page ID #:2714




 1   Rachel Steinback, SBN 310700                      Carol A. Sobel, SBN 84483
     LAW OFFICE OF RACHEL STEINBACK                    Monique A. Alarcon, SBN 311650
 2   P.O. Box 291253                                   LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90029                             725 Arizona Avenue, Suite 300
     (t) 213-537-5370                                  Santa Monica, CA 90401
 4   (f) 213-232-4003                                  (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                        (e) carolsobel@aol.com
                                                       (e) monique.alarcon8@gmail.com
 6
 7   Attorneys for Plaintiffs
 8   Additional Counsel on Following Page
 9                      UNITED STATES DISTRICT COURT
10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA MARTINEZ;                   Case No.: 5:18-cv-01125-R-GJS
12   ISAAC ANTONIO LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE MATEO               DECLARATION OF PLAINTIFF
     LEMUS CAMPOS; MARVIN JOSUE GRANDE               OMAR ARNOLDO RIVERA
14   RODRIGUEZ; ALEXANDER ANTONIO                    MARTINEZ
15   BURGOS MEJIA; LUIS PEÑA GARCIA;
     JULIO CESAR BARAHONA CORNEJO, as
16   individuals,                                    Filed concurrently with Plaintiffs’
17                PLAINTIFFS,                        Opposition to Defendants The Geo
18         v.                                        Group and City of Adelanto Motion for
                                                     Summary Judgment
19   THE GEO GROUP, Inc., a Florida
20   corporation; the CITY OF ADELANTO, a
21   municipal entity; GEO LIEUTENANT
     DURAN, sued in her individual capacity;
22   GEO LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO SERGEANT
     CAMPOS, sued in his individual capacity;
24   SARAH JONES, sued in her individual capacity;
25   THE UNITED STATES OF AMERICA; and
     DOES 1-10, individuals;
26
27                DEFENDANTS.
28


                                                 1
     Case 5:18-cv-01125-SP Document 120 Filed 11/26/19 Page 2 of 3 Page ID #:2715




 1   Catherine Sweetser, SBN 271142
     Kristina Harootun, SBN 308718
 2   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4   (t) 310-396-0731
 5   (f) 310-399-7040
     (e) csweetser@sshhlaw.com
 6
     (e) Kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 2324281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16   (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28


                                           2
     Case 5:18-cv-01125-SP Document 120 Filed 11/26/19 Page 3 of 3 Page ID #:2716




 1                     Declaration of Omar Arnoldo Rivera Martinez
 2   I, OMAR ARNOLDO RIVERA MARTINEZ, declare as follows:
 3         1.       I have personal knowledge of the facts stated below and could testify
 4   competently to these facts if I were asked to testify as a witness.
 5         2.       From May 2017 to approximately August 2018 I was detained in ICE
 6   Custody at the Adelanto Detention Center in the city of Adelanto, California.
 7         3.       During my time at the Adelanto facility, I resided in various dorms,
 8   including dorms that I understood were named “2-Charlie,” “5-Bravo,” and the
 9   “segregation” dorms. I had access to and used the shower facilities in each of
10   these dorms.
11         4.       To turn on the shower in each of these dorms, I would have to press a
12   button on the shower wall and water would spray from the showerhead at
13   approximately 1-2 minute intervals. To access more water, I would have to press
14   the button again. In each of these dorms, the water was always consistently at a
15   hot temperature. I did not have the ability to change the water temperature to a
16   hotter or colder temperature.
17         5.       Each time I showered, I would briefly wet my body and quickly step
18   away from the showerhead because I felt that the water was too hot. I would scrub
19   myself with the soap and quickly rinse off again. This was my regular practice
20   while I was detained at Adelanto because, in my experience, the water was always
21   hot, regardless of which shower I used.
22
23         I declare under penalty of perjury under the laws of the State of California
24         and the United States of America that the foregoing is true and correct.
25         Executed this 24th day of November 2019, in Tapachula, Chiapas, Mexico.
26
27
28


                                                1
